92 F.3d 1171
Douglas G. Hall, Arthur R. Clarkv.United Association of Journeymen and Apprentices of Plumbingand Pipe Fitting Industry of U.S., Canada, SteamfittersLocal Union No. 449, United Association of Journeymen andApprentices of Plumbing and Pipe Fitting Industry of U.S.,Canada, Mechanical Contractors Association of WesternPennsylvania, Inc., Local 449; Douglas G. Hall, Arthur R.Clark v. United Association of Journeymen and Apprentices ofPlumbing and Pipe
NOS. 95-3360, 95-3403
United States Court of Appeals,Third Circuit.
July 08, 1996

1
Appeal From:  W.D.Pa.


2
VACATED.